GeeeN, Judge,
delivered the opinion of the court:
The plaintiff is a Naval Officer who was found by the Naval Retiring Board to be incapacitated for active service. The proceedings and findings of the Board were forwarded to the Secretary of the Navy who on May 26, 1936 presented them to the President with the recommendation that they be approved and the plaintiff be retired from the active service on August 1, 1936. On May 27,1936 the President approved the findings of the Board and the recommendation of the Secretary of the Navy.
The sole question in the case is whether the plaintiff was retired May 27,1936 when the President approved the findings of the Board and its recommendation; or on August 1, 1936, the date recommended by the Board and the Secretary of the Navy for his retirement.
Manifestly the date recommended by the Board as the time when the plaintiff should be retired and approved by the President, was the date of plaintiff’s retirement; and not the date of the President’s approval of the recommendation of the Board and the Secretary of the Navy.
*355On similar facts this court has so held in the cases of James A. Greenwald, Jr., v. The United States, 88 C. Cls. 264, and Henry M. Butler v. The United States, 91 C. Cls. 88, and other recent cases.
The plaintiff is entitled to recover but the case is a continuing one and judgment will be suspended awaiting a report from the General Accounting Office showing the amount due plaintiff; at that time judgment will be entered in accordance with the findings and this opinion.
MaddeN, Judge; JoNes, Judge; Whitakee, Judge; and LittletoN, Judge, concur.
In accordance with the above decision and upon a report from the General Accounting Office showing the amount due thereunder, the court on October 5, 1942, entered judgment for the plaintiff in the sum of $766.16.